                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MARY EVANS,                                 :   Case No. 1:18-cv-632
                                             :
       Plaintiff,                            :   Judge Timothy S. Black
                                             :   Magistrate Judge Karen L. Litkovitz
 vs.                                         :
                                             :
 COMMISSIONER OF SOCIAL                      :
 SECURITY,                                   :
                                             :
        Defendant.

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 16)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 20, 2019, submitted a

Report and Recommendation. (Doc. 16). Plaintiff filed objections on August 27, 2019

(Doc. 17), and Defendant filed a response on September 10, 2019 (Doc. 18).

       Plaintiff objects to the Magistrate Judge’s finding that the ALJ did not

impermissibly interpret raw medical data. (Doc. 17 at 1). More specifically, Plaintiff

argues that the ALJ improperly rejected the medical opinions of Dr. Torres and Dr.

Lorenz with regard to an MRI of Plaintiff’s cervical spine showing some degenerative

disc disease as “inconsistent with the objective medical evidence.” (Id. at 2-3). This

objection was raised in Plaintiff’s Statement of Errors (Doc. 11 at 6-9) and thoroughly

addressed by the Magistrate Judge (Doc. 16 at 17-20). The Court agrees with the
Magistrate Judge’s reasoning that the ALJ’s consideration the opinions of Dr. Torres and

Dr. Lorenz regarding Plaintiff’s ability to work against other medical evidence (as

interpreted by Plaintiff’s physicians) did not amount to an improper interpretation of raw

medical data. Further, the Court agrees with Defendant that Plaintiff’s attempt to

distinguish Rudd v. Commissioner of Social Security, 531 F. App’x 719, 726-27 (6th Cir.

2013), is inapposite.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 17) should be and are hereby OVERULED

and the Report and Recommendation (Doc. 16) should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1)      The Commissioner’s decision is AFFIRMED, as that decision is supported
                by substantial evidence;

        2)      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date: 9/28/2019                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
